     Case 1:20-cv-02978 Document 1 Filed 10/02/20 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

TIMOTHY ROECKEL,

         Plaintiff,

                 v.                                   Civil Action No.

ALLY BANK CORP.,
     Defendant.

                                     NOTICE OF REMOVAL
                                    28 U.S.C. §§ 1441 and 1446


TO:      THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
         THE DISTRICT OF COLORADO:

         Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Ally Bank1 (“Ally” or “Defendant”),

by counsel, hereby removes this action from the District Court of Arapahoe County, Colorado, to

the United States District Court for the District of Colorado. Removal is proper because this Court

has federal question jurisdiction pursuant to 28 U.S.C. § 1441(a). In support thereof, Ally states

as follows:

                                        I. BACKGROUND

         1.      This action was commenced on September 15, 2020, in the District Court for

Arapahoe County, Colorado, styled as Timothy Roeckel v. Ally Bank Corp., Case No. 20-CV-156

(the “State Court Action”).

         2.      A copy of the complaint that initiated this action (the “Complaint”) and all state

court pleadings are collectively attached hereto as Exhibit A.



1
    Defendant Ally Bank is incorrectly identified in the Complaint as “Ally Bank Corp.”
   Case 1:20-cv-02978 Document 1 Filed 10/02/20 USDC Colorado Page 2 of 5




          3.   The action is factually premised upon the alleged improper servicing and credit

reporting of Plaintiff’s automobile finance loan (the “Loan”) financed by Ally to secure the lease

of a vehicle. Compl. ¶¶ 5-8.

          4.   Ally was served with process in this case on September 15, 2020, and is removing

the action within thirty (30) days of this date. Therefore, this removal is timely, pursuant to 28

U.S.C. §§ 1446(b).

          5.   Ally denies the allegations in the Complaint, denies that Plaintiff has a claim for

which relief may be granted, and denies that Plaintiff has been damaged in any manner.

Nevertheless, assuming for jurisdictional purposes only that Plaintiff’s claims are valid, he could

have originally filed his Complaint in this Court under federal question jurisdiction because

resolution of Plaintiff’s claims will require determination of significant, disputed issues under

federal law.

                           II. FEDERAL QUESTION JURISDICTION

          6.   Plaintiff’s claims arise out of an automobile finance loan serviced by Ally. Compl.

passim.

          7.   Federal district courts “have original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A “civil action brought

in a State court of which the district courts of the United States have original jurisdiction, may be

removed by the defendant or the defendants, to the district court of the United States for the district

and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

          8.   Here, federal question jurisdiction exists under 28 U.S.C. § 1331 because the

Complaint alleges multiple claims “of which the district courts of the United States have original



                                                  2
   Case 1:20-cv-02978 Document 1 Filed 10/02/20 USDC Colorado Page 3 of 5




jurisdiction.” Id. Specifically, Plaintiff alleges multiple violations of the Fair Credit Reporting

Act (“FCRA”), 15 U.S.C. § 1681, et seq. Compl. ¶¶ 9, 14-17.

       9.      Accordingly, federal question jurisdiction exists over this action because Plaintiff’s

allegations require resolving issues that arise under “the Constitution [and] laws” of the United

States. Particularly, this matter necessitates the application of the FCRA, and that federal law

determines the rights and liabilities of the parties, which warrants a proper exercise of federal

question jurisdiction.

       10.     Plaintiff further alleges claims arising under state law, namely, the Colorado

Uniform Consumer Credit Code. Compl. ¶¶ 9, 13.

       11.     Because there is federal question jurisdiction over the claims as discussed above,

this Court also has supplemental jurisdiction over all other remaining state law claims because

those claims stem from the same operative facts and are so related that they form part of the same

case or controversy. See 28 U.S.C. § 1367. Accordingly, this case is removable.

                                           III. VENUE

       12.     Venue for removal is proper in this district and division under 28 U.S.C. § 1441(a),

because this district and division embrace the District Court of Arapahoe County, Colorado,

Denver Division, the forum in which the removed State Court Action was pending.

                                          IV. NOTICE

       13.     Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice of Removal

is being filed contemporaneously with the Clerk of the District Court of Arapahoe County,

Colorado, and is being served on Plaintiff. A true and correct copy of the Notice of Filing of

Notice of Removal, without exhibits, is attached hereto as Exhibit B.



                                                 3
   Case 1:20-cv-02978 Document 1 Filed 10/02/20 USDC Colorado Page 4 of 5




       14.     As of the date of this removal, Ally has not filed a responsive pleading to the

Complaint. Ally reserves all rights to assert any and all defenses to the Complaint and further

reserve the right to amend or supplement this Notice of Removal.

       15.     If any questions arise as to the propriety of the removal of this action, Ally requests

the opportunity to present a brief and argument in support of its position that this case is removable.

       WHEREFORE, for the reasons stated above, Defendant Ally Bank removes this action to

this Court and seeks such other and further relief as this Court deems appropriate and just.



Dated: October 2, 2020                         Respectfully submitted,


                                               ALLY BANK


                                               By: /s/ Ethan G. Ostroff
                                               Ethan G. Ostroff (Virginia SBN 71610; Admitted to
                                               the Bar of the District of Colorado on 8/14/2014)
                                               TROUTMAN PEPPER HAMILTON
                                               SANDERS LLP
                                               222 Central Park Avenue, Suite 2000
                                               Virginia Beach, Virginia 23462
                                               Telephone: (757) 687-7541
                                               Facsimile: (757) 687-1541
                                               Email: ethan.ostroff@troutman.com

                                               Attorneys for Ally Bank




                                                  4
   Case 1:20-cv-02978 Document 1 Filed 10/02/20 USDC Colorado Page 5 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 1, 2020 this Notice of Removal was electronically filed

with the Clerk of Court using the CM/ECF electronic filing system, and sent via Federal Express

to the following:

                                     Timothy C. Roeckel
                                  14831 E. Wagontrail Place
                                      Aurora, CO 51650
                                           Pro Se



                                           ALLY BANK

                                           By: /s/ Ethan G. Ostroff
                                           Ethan G. Ostroff (Virginia SBN 71610; Admitted to
                                           the Bar of the District of Colorado on 8/14/2014)
                                           TROUTMAN PEPPER HAMILTON
                                           SANDERS LLP
                                           222 Central Park Avenue, Suite 2000
                                           Virginia Beach, Virginia 23462
                                           Telephone: (757) 687-7541
                                           Facsimile: (757) 687-1541
                                           Email: ethan.ostroff@troutman.com




                                              5
